Order entered July 26, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00445-CV

                                 GEORGE MORRIS, Appellant

                                                    V.

                        SOUTHERN JOURNEYS OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 7
                                    Collin County, Texas
                            Trial Court Cause No. 007-02709-2016

                                              ORDER
       Before the Court is appellant’s July 24, 2017 motion for an extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellant on

July 24, 2017 filed as of the date of this order.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE